Opinión disidente emitida por el
Juez Asociado Señor Estrella Martínez,
a la cual se une la Jueza Presidenta Oronoz Rodríguez.
Por considerar necesario establecer un vital balance en-tre el cumplimiento de las reglas apelativas y el derecho y la política judicial de que un ciudadano tenga acceso a ape-lar, respetuosamente disiento. Específicamente, hubiese realizado ese balance en el ámbito criminal y dictaminado que el Tribunal de Apelaciones incidió al confirmar la pri-vación de libertad de un ciudadano, bajo el fundamento de que éste no incluyó ni solicitó prórroga para presentar una exposición estipulada, una exposición narrativa o una transcripción de la prueba oral ofrecida en el juicio, sin previamente agotar medidas menos drásticas.
En virtud de los fundamentos que expondré, opino que el Tribunal de Apelaciones abusó de su discreción al confir-mar los dictámenes recurridos sin antes imponer sanciones menos severas, informar y apercibir al peticionario de la situación y sus consecuencias. Así las cosas, revocaría la Sentencia emitida y remitiría el caso al foro apelativo in-termedio para la continuación de los procedimientos.
Revisemos el tracto fáctico y procesal que suscitó la con-troversia de autos.
*646I
Como resultado de irnos hechos acaecidos el 5 de febrero de 2014, el Ministerio Público presentó cargos contra el Sr. Roynell Valentín Rivera (señor Valentín Rivera o peticio-nario) por infringir el Art. 108 del Código Penal de 2012 (Código Penal), 33 LPRA see. 5161, y varios artículos de la Ley de Armas de Puerto Rico (Ley de Armas), 25 LPRA secs. 458c, 458d y 458n. Celebrado el juicio en su fondo, el Jurado encontró culpable al señor Valentín Rivera de los cargos imputados. Así pues, el 18 de noviembre de 2014, el Tribunal de Primera Instancia emitió varias sentencias mediante las cuales le impuso una pena total de diecinueve años y seis meses de reclusión. (1)
Inconforme, el señor Valentín Rivera acudió ante el Tribunal de Apelaciones. En síntesis, señaló que el foro prima-rio incidió en lo siguiente: (1) en la apreciación de la prueba; (2) al no darle crédito a la prueba de coartada presentada, y (3) al no aplicar la presunción de que la evidencia volunta-riamente suprimida resultaría adversa si se ofreciera.
Atendido el recurso de apelación, y sin el beneficio de los alegatos de las partes, el 27 de febrero de 2015 el Tribunal de Apelaciones emitió una Sentencia mediante la cual con-firmó los dictámenes recurridos. Fundamentó su decisión en que el señor Valentín Rivera no incluyó ni solicitó pró-rroga para presentar una exposición estipulada, una expo-sición narrativa o una transcripción de la prueba oral ofre-cida en el juicio que le permitiera evaluar la apreciación de la prueba realizada por el foro primario, conforme fue re-querido por el peticionario. A tales efectos, determinó que éste incumplió con la Regla 29(2) y la Regla 76(3) del Regla-mento del Tribunal de Apelaciones, 4 LPRA Ap. XXII-B. *647Indicó que la referida omisión tuvo la consecuencia de no ponerlo en posición de revocar los dictámenes recurridos. Consecuentemente, confirmó las sentencias apeladas al otorgar deferencia y presumir como correcta la apreciación de la prueba realizada por el foro primario.
En desacuerdo, el 27 de marzo de 2015 el señor Valentín Rivera presentó una Moción de Reconsideración(4) En lo pertinente, sostuvo que no abandonó su apelación y que, en todo caso, no procedía la desestimación de su recurso, toda vez que nunca se le notificó la falta de una exposición esti-pulada, -una exposición narrativa o la transcripción de la prueba oral. Adujo que tampoco se le informó y apercibió de que su omisión conllevaría la desestimación de su re-curso y, por ende, la confirmación de los dictámenes emiti-dos por el foro primario. Afirmó que el proceder del tribunal era contrario a la firme política pública que promueve que cada ciudadano tenga su día en corte y que los casos se *648resuelvan en los méritos. Amparado en lo anterior, solicitó que se dejara sin efecto la Sentencia emitida y se le permi-tiera presentar la transcripción de la prueba en un tiempo razonable. Evaluada la moción presentada por el señor Va-lentín Rivera, el Tribunal de Apelaciones le concedió un término a la Oficina del Procurador General para que se expresara al respecto.
Oportunamente, la Oficina del Procurador General com-pareció mediante Moción en Cumplimiento de Orden. En síntesis, indicó que las disposiciones reglamentarias apli-cables a los recursos presentados ante los tribunales se deben observar con rigurosidad. Ello pues, expresó que no puede quedar al arbitrio de los litigantes decidir cuáles disposiciones acatar y cuáles no. Alegó que el peticionario no presentó prueba o justa causa para el incumplimiento con las aludidas disposiciones del Reglamento del Tribunal de Apelaciones. Asimismo, argüyó que un cambio de repre-sentación legal a nivel apelativo no debe ser subterfugio para que se reabra un trámite apelativo en el cual no se observaron las disposiciones reglamentarias aplicables. Ponderados los argumentos de las partes, el 22 de abril de 2015, el foro apelativo intermedio denegó la solicitud de reconsideración presentada.
En disconformidad, el señor Valentín Rivera recurre ante este Tribunal mediante recurso de certiorari. En éste le imputa al Tribunal de Apelaciones incidir al desestimar su recurso de apelación sin antes notificarle que no había presentado una exposición estipulada, una exposición na-rrativa o una transcripción de la prueba oral, y sin infor-marle ni advertirle de la situación y las consecuencias de ese proceder. En su recurso, el peticionario reproduce los argumentos esgrimidos ante el foro apelativo intermedio.
En otras palabras, el señor Valentín Rivera reitera que no abandonó su apelación y que nunca se le notificó su ale-gado incumplimiento con las Reglas 29 y 76 del Tribunal de Apelaciones, supra. Del mismo modo, enfatiza que el Tribu*649nal de Apelaciones no le informó ni le apercibió que su pro-ceder podría conllevar la desestimación de su recurso y, por ende, la confirmación de los dictámenes del foro primario. Afirma que tampoco se emitió algún requerimiento o san-ción menos severa antes de desestimar su recurso y confir-mar las sentencias recurridas. Además, hace hincapié en que el curso de acción seguido por el foro apelativo interme-dio trastoca la arraigada política pública que promueve que cada litigante tenga su día en corte y que los casos se ven-tilen en los méritos. Fundamentado en lo anterior, solicita que revoquemos la determinación emitida por el Tribunal de Apelaciones y ordenemos la continuación del proceso apela-tivo ante ese foro.
Por su parte, la Oficina del Procurador General también reproduce los argumentos planteados ante el foro apelativo intermedio. Es decir, expresa que las disposiciones regla-mentarias aplicables a los recursos presentados deben ser observadas con rigurosidad y se deben cumplir las normas para el perfeccionamiento de cada uno de estos. En ese sentido, manifiesta que no puede quedar al arbitrio de los litigantes decidir cuáles disposiciones reglamentarias ob-servar y cuáles no. Alega que el señor Valentín Rivera no presentó justa causa por la cual incumplió con las aludidas disposiciones del Reglamento del Tribunal de Apelaciones.
Aunque reconoce que típicamente el Tribunal de Apela-ciones emite una orden de mostrar causa o impone sancio-nes antes de desestimar una apelación en la cual no se ha cumplido con el trámite sobre la prueba oral, la Oficina del Procurador General aduce que ese foro no abusó de su discreción. Esto, ya que plantea que el Reglamento del Tribunal de Apelaciones le confiere autoridad para desestimar recursos cuando éstos no se han perfeccionado. Para ello, afirma la Oficina del Procurador General, no se requieren advertencias previas, apercibimientos o sanciones. Final-mente, señala que en vista de que el señor Valentín Rivera privó al Tribunal de Apelaciones de herramientas para eva-*650luar la apreciación de la prueba realizada por el foro prima-rio, no se cometió error al presumir como correcta esa apre-ciación y, por lo tanto, confirmar los dictámenes apelados.
Examinado el recurso de certiorari, el 30 de octubre de 2015 emitimos una Resolución mediante la cual se expidió el auto. Con el beneficio de la comparecencia de las partes, respetuosamente expongo los fundamentos que me obligan a disentir.
i — i
Aunque en nuestra jurisdicción el derecho a apelar una sentencia criminal es de naturaleza estatutaria, Pueblo v. Rivera Toro, 173 DPR 137, 143 (2008), y su ejercicio de-pende de que se cumplan ciertas normas legales y disposi-ciones reglamentarias, opino que ese derecho es fundamental para proteger la vida y la libertad. En ese sentido, los requisitos aplicables al perfeccionamiento de una apela-ción criminal ante el Tribunal de Apelaciones, que se en-cuentran contenidos en el Reglamento del Tribunal de Ape-laciones, la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 (Ley de la Judicatura), y las Reglas de Procedimiento Criminal requieren una interpretación armoniosa que establezca un balance que no ponga en riesgo esas garantías fundamentales.
Ante esas consideraciones, no debemos aplicar aislada-mente nuestras expresiones dirigidas a reconocer que las normas legales y disposiciones reglamentarias aplicables a los recursos apelativos deben ser observadas de manera rigurosa. Hernández Maldonado v. Taco Maker, 181 DPR 281, 290 (2011); Pueblo v. Rivera Toro, supra, pág. 144; Pellot v. Avon, 160 DPR 125, 134 (2003). Si bien es cierto que la decisión en cuanto a qué preceptos cumplir y acatar no puede quedar al arbitrio de los representantes legales de los litigantes, Hernández Maldonado v. Taco Maker, supra, pág. 290; Pueblo v. Rivera Toro, supra, pág. 144; Pellot *651v. Avon, supra, pág. 134, las omisiones de éstos no deben pesar más que el potencial riesgo de la privación ilegal de la libertad de un ser humano. Máxime cuando el foro ape-lativo intermedio posee, como veremos, medidas menos drásticas para colocarse en posición de cumplir con su fun-ción revisora.
Ciertamente, este Tribunal ha expresado que la inobser-vancia con las normas y disposiciones reglamentarias apli-cables a los recursos apelativos, de ordinario, podría con-llevar la desestimación. Pueblo v. Rivera Toro, supra, pág. 145. Ahora bien, en nuestro ordenamiento rige una vigo-rosa política pública judicial cuyo interés principal es que las controversias se ventilen en los méritos. Pueblo v. Rivera Toro, supra, pág. 145; Datiz v. Hospital Episcopal, 163 DPR 10, 20 (2004); Pueblo v. Rodríguez Ruiz, 157 DPR 288, 295 (2002); Soc. de Gananciales v. García Robles, 142 DPR 241, 245 (1997) (per curiam).
Como resultado de ese principio cardinal, existe un in-terés trascendental en que todo litigante tenga su día en corte. Así, por ejemplo, resalta el Art. 4.002 de la Ley de la Judicatura, el cual dicta que “[e]l Tribunal de Apelaciones deberá [...] ofrecer acceso fácil, económico y efectivo a sus procedimientos, eliminando obstáculos y barreras que impi-dan impartir justicia apelativa a los ciudadanos con recla-mos válidos”. 4 LPRA sec. 24u. Es por ello que este Tribunal ha sido flexible en la interpretación de las leyes y los regla-mentos que contemplan los requisitos para la presentación de los recursos apelativos. Pueblo v. Rodríguez Ruiz, supra, pág. 295. Esto, con el objetivo de propiciar que los casos se atiendan en sus méritos, descartando tecnicismos que resul-tarían o pudieran resultar en una grave injusticia. íd.
Estos principios rectores han llevado a este Tribunal a establecer que es necesario realizar un balance entre el deber de los ciudadanos de cumplir con las normas y los reglamentos procesales, y el derecho estatutario de éstos a que su caso se revise. Pueblo v. Rivera Toro, supra, pág. *652145; Román et als. v. Román et als., 158 DPR 163, 167-168 (2002) (per curiam); Soc. de Gananciales v. García Robles, supra, pág. 245. Adviértase que el producto de ese balance debe asegurar la atención justa, rápida y económica de las controversias que se presentan. Salinas v. S.L.G. Alonso, 160 DPR 647, 655 (2003) (per curiam); Pueblo v. Rodríguez Ruiz, supra, pág. 295; Soc. de Gananciales v. García Robles, supra, págs. 245 y 258. Véanse, además: Regla 1 de Procedimiento Criminal, 34 LPRA Ap. II, y Regla 1 de Procedimiento Civil, 32 LPRA Ap. V. A tales efectos, este Tribunal ha hecho hincapié en que, de ordinario, se debe re-currir a la desestimación como último recurso. Pueblo v. Rivera Toro, supra, págs. 145-146; Salinas v. S.L.G. Alonso, supra, págs. 655 y 656; Román et als. v. Román et als., supra, pág. 167; Soc. de Gananciales v. García Robles, supra, pág. 259. En ese sentido, hemos afirmado que “[e]l ejercicio inflexible de esa facultad, exigiendo de forma es-tricta y automática el cumplimiento de alguna de las dis-posiciones de su reglamento, podría, en la práctica, conver-tir los recursos de apelación en recursos discrecionales”. Soc. de Gananciales v. García Robles, supra, pág. 259.
En lo tocante al mecanismo procesal de la desestimación, rige la norma de que ésta solo prevalece como sanción en situaciones extremas en las cuales quede demostrado, de forma clara e inequívoca, la desatención y el abandono total de la parte con interés, y luego de que otras sanciones hayan probado ser ineficaces. Pueblo v. Rivera Toro, supra, pág. 146; Mun. de Arecibo v. Almac. Yakima, 154 DPR 217, 222 (2001) (per curiam). De todos modos, la desestimación no procede sin un previo apercibimiento. Pueblo v. Rivera Toro, supra, pág. 146; Mun. de Arecibo v. Almac. Yakima, supra, pág. 222. En otras palabras, la desestimación solo debe de-cretarse cuando las medidas menos drásticas no tengan efectos positivos y después de que la parte haya sido infor-mada y apercibida de la situación junto con sus consecuencias. Pueblo v. Rivera Toro, supra, pág. 146; Mun. *653de Arecibo v. Almac. Yakima, supra, pág. 222; Maldonado v. Srio. de Rec. Naturales, 113 DPR 494, 498 (1982).
Cabe enfatizar que en el caso Pueblo v. Rivera Toro, supra, este Tribunal tuvo ocasión para expresarse en torno a la desestimación como sanción en casos de apelaciones criminales. Allí, se determinó que si en causas civiles la desestimación debe ser el último recurso para preservar la dignidad y la disciplina en los foros judiciales, más aún debe serlo en el campo criminal en el cual está en juego la reputación y la libertad de un ciudadano. íd., págs. 146-147. Asimismo, en el precitado caso, este Tribunal dejó me-ridianamente claro que en causas criminales,
[...] el Tribunal de Apelaciones debe utilizar medidas menos drásticas que la desestimación para propiciar que se perfeccio-nen diligentemente los recursos ante su consideración. Única-mente cuando el incumplimiento de la parte interesada im-pida que el tribunal pueda atender el caso en los méritos, o cuando el abandono de la apelación por la parte sea tal que resulten ineficaces las sanciones menos extremas, se puede pro-ceder a desestimar el recurso, siempre luego de que [a] la parte se le aperciba e informe de la desestimación y de sus consecuencias. (Énfasis suplido). íd., pág. 147.
Por otra parte, y en armonía con lo que antecede, es sabido que tanto la Ley de la Judicatura como el Regla-mento del Tribunal de Apelaciones facultan a ese foro a imponer sanciones económicas a las partes o a sus repre-sentantes legales. Esto es, se autoriza al Tribunal de Ape-laciones a imponer la sanción económica que estime ade-cuada cuando determine que se ha interpuesto un recurso frívolo, o que se presentó para retrasar los procedimientos, o por conducta constitutiva de demora, abandono, obstruc-ción o falta de diligencia en peijuicio de la eficiente admi-nistración de la justicia. Véanse: Regla 85 del Reglamento del Tribunal de Apelaciones, 4 LPRA XXII-B; Art. 4.008 de la Ley de la Judicatura, 4 LPRA see. 25. En el ejercicio de su discreción, el foro apelativo intermedio decretará a favor de a quién se adjudicarán los fondos procedentes de la *654sanción económica, a saber: una parte, su representante legal o el Estado. íd. Véase, además, Pueblo v. Rivera Toro, supra, pág. 147.
Bajo el prisma de los fundamentos que anteceden, ex-pongo las razones por las que discrepo del curso de acción seguido por una mayoría de este Tribunal.
H — i 1 — i H — í
Como vimos, la controversia principal en este caso se centra en determinar si el Tribunal de Apelaciones incidió al confirmar —provocando un efecto similar a una desesti-mación— los dictámenes emitidos por el foro primario, bajo el fundamento de que el señor Valentín Rivera no incluyó ni solicitó prórroga para presentar una exposición estipu-lada, una exposición narrativa o una transcripción de la prueba oral ofrecida en el juicio que le permitiera exami-nar el recurso de apelación incoado. El señor Valentín Rivera sostiene que no abandonó su recurso de apelación y que no procedía confirmar, sin más, al foro primario sin antes imponerle sanciones menos severas e informarle y apercibirle de la situación y sus consecuencias.
Por su parte, la Oficina del Procurador General aduce, en síntesis, que las disposiciones reglamentarias deben ser observadas con estricta rigurosidad y que no debe quedar al arbitrio del señor Valentín Rivera decidir cuáles normas acatar y cuáles no. Asimismo, señala que éste no presentó justa causa para su inobservancia con las aludidas dispo-siciones reglamentarias.
Examinadas las posturas de las partes, concluyo que el señalamiento de error expresado por el señor Valentín Rivera tiene mérito. Ello pues, a pesar de la incuestionable falta de diligencia de su representación legal en el proceso apelativo, el Tribunal de Apelaciones nunca le impuso una sanción menos severa por su omisión. Tampoco informó y apercibió al peticionario de la situación ni de sus *655consecuencias. Ante esa realidad, el proceder del Tribunal de Apelaciones de confirmar, sin más, el dictamen del foro primario, conlleva graves consecuencias. Máxime en un caso donde se afecta la libertad de un ciudadano. No puedo avalar tal curso de acción.
En consecuencia, y cónsono con la norma jurídica de que los casos se ventilen en sus méritos y en la discreción que tienen los tribunales de aplicar las normas procesales, con-sidero que el Tribunal de Apelaciones abusó de su discreción al confirmar los dictámenes recurridos, amparado en que no se cumplieron determinadas disposiciones reglamentarias. Ello, sin antes imponer sanciones menos severas y sin infor-mar ni advertir al señor Valentín Rivera de la omisión en que incurrió su representación legal y de las consecuencias de tal proceder, conforme lo dictan diáfanamente nuestros reiterados pronunciamientos jurisprudenciales.
Ante el cuadro descrito, considero que procedía ordenar la reinstalación de los procedimientos ante el Tribunal de Apelaciones e imponer una sanción a la representación legal del señor Valentín Rivera.
IV
Al amparo de la normativa expuesta, respetuosamente disiento. En su lugar, revocaría la Sentencia emitida por el Tribunal de Apelaciones y, a la luz de los hechos particula-res de este caso, le impondría una sanción económica a la representación legal del señor Valentín Rivera.

 Del expediente surge que el Sr. Roynell Valentín Rivera (señor Valentín Rivera o peticionario) se encuentra cumpliendo la pena de reclusión impuesta en una institución penal en Ponce.


 En lo que atañe a la controversia ante nos, la Regla 29 del Reglamento del Tribunal de Apelaciones dispone:
*647“(A) Cuando la parte apelante o peticionaria estime que para resolver una ape-lación o un recurso de certiorari es necesario que el Tribunal de Apelaciones consi-dere alguna porción de la prueba oral presentada ante el Tribunal de Primera Ins-tancia, someterá, de conformidad con los requerimientos que más adelante se exponen, uno de los documentos siguientes o una combinación de ellos:
(1) Transcripción.
(2) Exposición estipulada.
(3) Exposición narrativa.
“(B) La parte apelante o peticionaria deberá, en el término de diez (10) días de la presentación de la apelación, acreditar que el método de reproducción de la prueba oral que utilizará es el que propicie la más rápida dilucidación del caso, pudiendo el Tribunal determinar el método que alcance esos propósitos”. 4 LPRAAp. XXII-B.


 Por su parte, la Regla 76 del Reglamento del Tribunal de Apelaciones esta-blece, en lo pertinente, que
“[ulna parte en una apelación o en un recurso de certiorari ante el Tribunal de Apelaciones notificará al Tribunal de Apelaciones no más tarde de diez (10) días desde que se presentó el escrito de apelación o se notificó la expedición del auto solicitado que se propone transcribir la prueba oral. En esa moción, la parte propo-nente expresará las razones por las cuales considera que la transcripción es indispensable, y que propicia mayor celeridad en los procesos que la presentación de una exposición estipulada o una exposición narrativa. En todo caso, la parte proponente identificará en la moción las porciones pertinentes del récord ante el Tribunal de Primera Instancia cuya transcripción interesa, incluyendo la fecha del testimonio y los nombres de los (las) testigos”. 4 LPRAAp. XXII-B,


 En esa misma fecha, el señor Valentín Rivera presentó una Moción Infor-mando Representación Legal Adicional ante el Tribunal de Apelaciones, Mediante Resolución de 7 de abril de 2015, ese foro aceptó al Ledo. Harry N, Padilla Martínez como representante legal adicional del señor Valentín Rivera.